Exhibit 10.1

SECOND AMENDMENT AGREEMENT

This Second Amendment Agreement (the “Agreement”), is entered into as of
February 16, 2015 (the “Effective Date”), by and between Gevo, Inc., a Delaware
corporation (the “Company”), and Pat Gruber, an individual (the “Employee”).
Capitalized terms used but not defined herein shall have the meaning assigned to
them in the Employment Agreement (as defined below).

RECITALS

WHEREAS, the Company and the Employee previously entered into an Employment
Agreement, dated as of June 4, 2010, (as amended by that certain Amendment
Agreement, dated as of December 21, 2011, the “Employment Agreement”), pursuant
to which, among other things, the Employee agreed to render certain specified
services to the Company during the Term;

WHEREAS, the Company desires to amend the Employment Agreement to align the
compensation of the Employee with the strategic objectives of the Company,
including, without limitation, by paying 25% of the Employee’s base salary in
restricted stock for a period of three months; and

WHEREAS, the Employee has agreed to such amendments, on the terms and subject to
the conditions set forth in this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

1. Amendment to Employment Agreement. The Employee and the Company agree

that for a three-month period starting on the date of the grant and ending three
months from the date of the grant, the Employee will receive 25% of his Base
Pay, which amounts to $31,250.00 for three months, in shares of restricted stock
instead of cash. The shares of restricted stock will be issued pursuant to the
Company’s Amended and Restated 2010 Stock Incentive Plan, will be priced at the
closing price of the Company’s common stock on the date of the grant and will
cliff vest 100% on the one-year anniversary of the date of the grant. In the
event of a Change of Control, a termination of the Employee or a resignation by
the Employee, the shares of restricted stock will accelerate on a prorated
basis.

2. Withholding. The Company shall have the right to deduct or withhold from any
payments made pursuant to this Agreement any and all amounts it is required to
deduct or withhold and any and all amounts the Employee agrees it may deduct or
withhold (e.g., for federal income and employee social security taxes and all
state or local income taxes now applicable or that may be enacted and become
applicable during the Term).

3. Effective Date. This Agreement shall become effective as of the Effective
Date specified above. Except as modified by this Agreement, the Employment
Agreement shall remain in full force and effect in accordance with its terms. In
the event of a conflict or inconsistency between this Agreement and the
Employment Agreement, the provisions of this Agreement shall govern.

 

1.



--------------------------------------------------------------------------------

4. Amendment. By executing this Agreement below, each of the Company and the
Employee certifies that this Agreement has been executed and delivered in
compliance with the terms of Section 9.1 of the Employment Agreement.

5. Assignment. This Agreement is binding upon the parties hereto and their
respective successors, assigns, heirs and personal representatives. Except as
otherwise provided herein, neither of the parties hereto may make any assignment
of this Agreement, or any interest herein, without the prior written consent of
the other party, except that, without such consent, this Agreement shall be
assigned to any corporation or entity which shall succeed to the business
presently being operated by Company, by operation of law or otherwise, including
by dissolution, merger, consolidation, transfer of assets, or otherwise.

6. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Colorado, without giving effect to the principles
of conflict of laws thereof.

7. Arbitration. Any controversy or claim arising out of, or related to, this
Agreement, or the breach thereof, shall be settled by binding arbitration in
Denver, Colorado, in accordance with the employment arbitration rules then in
effect of the American Arbitration Association including the right to discovery,
and the arbitrator’s decision shall be binding and final, and judgment upon the
award rendered may be entered in any court having jurisdiction thereof. Each
party hereto shall pay its or their own expenses incident to the negotiation,
preparation and resolution of any controversy or claim arising out of, or
related to, this Agreement, or the breach thereof; provided, however, the
Company shall pay and be solely responsible for any attorneys’ fees and expenses
and court or arbitration costs incurred by the Employee as a result of a claim
brought by either the Employee or the Company alleging that the other party
breached or otherwise failed to perform this Agreement or any provision hereof
to be performed by the other party if the Employee prevails in the contest in
whole or in part.

8. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original and both of which, when taken
together, shall constitute one agreement. Facsimile signatures shall be as
effective as original signatures.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2.



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be executed and delivered as of
the day and year first written above.

 

EMPLOYEE:

/s/ Pat Gruber

Pat Gruber

COMPANY: GEVO, INC. By:

/s/ Brett Lund

Name: Brett Lund Title: Chief Legal Officer

[SIGNATURE PAGE TO SECOND AMENDMENT AGREEMENT]